FRITZ, P. J. A. D.
(dissenting).
To the extent the majority opinion is concerned for protection of the rights of a defendant, I agree. Indeed, as I have said *24before, I have an overwhelming concern for the protection of the rights of both defendants and the public in criminal trials. State v. Laganella, 144 N.J.Super. 268, 284-285 (App.Div.1976), app. dism. 74 N.J. 256 (1976). To the extent that the opinion suggests, irrespective of its disavowal of the relevance of State v. Sands, 76 N.J. 127 (1978), in the circumstances here, that the fact nonparty witnesses (as contrasted with criminal defendants) “are in no danger of being tried for ‘past demerits’ ” and therefore a different standard should be applied in the exercise of the discretion invested by Sands, I wholly disagree. The statute treats of only one class, i. e., the “witness,” be he plaintiff, defendant or nonparty witness. See State v. Harkins, 177 N.J.Super. 397 (App.Div.1981). To impose a different standard among members of that class is judicial legislation.
I realize that the availability of Evid.R. 4 cannot be urged as the whole solution to defendant’s problems in a given case because this is a rule of exclusion. Evid.R. 4 is of little solace to a defendant who believes he has been shortchanged by the exclusion of evidence on cross-examination which he wants in.
Nonetheless, this is no reason to return to State v. Hawthorne, 49 N.J. 130 (1967), and compel the admission of prior convictions on an ostensible ground of protection of the rights of a defendant, which seems to be the thrust of the majority opinion despite the protestations that it is nothing more than a review of the exercise of discretion of the trial judge and a reversal on the basis of a mistaken exercise of that discretion.
Perhaps I do my colleagues an injustice. If they are saying, as I believe should be said, only that the judge must weigh the factors suggested by Sands in the exercise of his discretion to exclude this evidence which is statutorily competent and relevant (and therefore prima facie admissible), I cannot disagree. I have no difficulty with that as a legal proposition so long as that weighing is made under a blindfold respecting whether the person testifying is party or nonparty.
*25In other words, I see nothing to distinguish this case from any other involving a review of the exercise of discretion by the trial judge. The statute is not limiting as between party and nonparty witnesses. It does not increase or diminish any protection to which criminal defendants (or any other parties for that matter) are entitled. It merely provides for the admissibility of testimony-
And it is toward the end of evaluating the propriety of the exclusion of admissible evidence as a matter of discretion that I have applied myself in this case. I can do that without any regard for the statute because all the statute does is render the evidence of prior convictions of anyone who testifies admissible. State v. Harkins, supra. If I were satisfied that the majority opinion implied no more than this, my statement would have been unnecessary, at least in these respects.
I turn to the determination of the majority that the exclusion here was a mistaken exercise of discretion by the trial judge in any event. I am frank to say at the outset that, considering the given relevance and competence of the evidence, had I been sitting as a trial judge I probably would not have excluded it. But this is not our charge. In matters entrusted to the discretion of a trial judge we must not substitute our judgment for his. Even in criminal cases we merely review to determine if unreasonableness of the exercise requires our declaration that in our judgment the trial judge went wide of the mark, remaining careful on our part “to cope with the natural temptation of reviewing judges to substitute their subjective views for the judgment of a jury or other trier of fact.” State v. Whitaker, 79 N.J. 503, 513 (1979). (See the scholarly and excellent comment of Justice Case in his concurring opinion in Hager v. Weber, 7 N.J. 201, 213 (1951).) Reversal of the exercise of discretion by a trial judge should follow only in cases of a clear abuse thereof. Schweizer v. MacPhee, 130 N.J.Super. 123 (App.Div.1974). We must, of course, remain aware and vigilant respecting our obligation to prevent any manifest denial of justice under the law. See Dolson v. Anastasia, 55 N.J. 2 (1969).
*26I have endeavored to apply these standards to the determination of the trial judge to exclude the evidence as measured by his findings and comments at the time. Although I might well have done otherwise from that which he did, I cannot characterize his views as a “clear abuse” of discretion. Clearly the trial judge knew and acknowledged controlling law. After commenting that “[i]t hardly seems fair to suppress such facts [of a prior conviction] and let him testify with the same credit as one who has led a more blameless life,” the judge made abundantly clear, without arrogance or flamboyance, the standards by which he would be guided:
Our rules of evidence prescribe a basic guideline for trial judges. Rule 4 reads the Judge may in his discretion exclude evidence he finds that its probative value is substantially outweighed by the risk its admission will either necessitate undue consumption of time or (B) create a substantial danger of undue prejudice or aura of confusing the issues or misleading the jury. This rule is in harmony with the present existing laws.
More recently it is generally within the discretion of the trial court to exclude the remotely relevant evidence. The probative evidence of what is offset by the possible confusion of issues and danger of undue prejudice.
We hold whether a prior conviction may be admitted into evidence against a criminal defendant rests within the sound discretion of the trial judge; his discretion is a broad one which should be guided by the considerations which follow. Ordinarily, evidence of prior conviction should be admitted, the purpose to justify exclusion rests on the defendant The key to exclusion is remoteness. Remoteness cannot ordinarily be determined by passage of time alone. The nature of the conviction will probably be a significant factor. Serious crimes involving and including those involving lack of voracity [sic], dishonesty for fraud should be considered as having a weighter [sic] effect than, for example, a conviction of death by reckless driving. In other words, a lapse of the same time period might justify exclusion of evidence of one conviction and another.
The trial court must balance a lapse of time and the nature of the crime to determine whether the relevance with respect to the credibility outweighs the prejudicial affect [sic] to the defendant Moreover, it is appropriate for the trial court in exercising its discretion to consider intervening convictions between the past conviction and the crime for which the defendant is being tried.
If a person has been convicted of a series of crimes through the years, then conviction of the earliest crime committed many years before as well as intervening convictions should be admissible. [Emphasis supplied]
He then applied this law to the facts at hand and, demonstrating his awareness of both pros and cons, decided in favor of exclusion in the cases of (1) a 32-year-old who was convicted *27eight years previously for possession of narcotics, who received a minor sentence and as to whom there were no subsequent convictions, and (2) a 22-year-old who almost five years previously received a suspended sentence on a conviction for possession of narcotics and, other than a probation violation for which she served “a short period of time in jail,” was the subject of no subsequent convictions. To me a determination undergirded by law soundly recognized by the judge and findings articulately explicated can hardly be said to be so wide of the mark as to be a clear abuse of discretion.
Accordingly, I respectfully dissent. I would affirm.